DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radial outer surface of the spray engine and the portion of a rear surface of the shower device recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bui (US 2004/0217209) in view of Qiu et al. (US 2011/0073678).
Regarding claim 1, Bui teaches a multi-mode shower device (par. 2) comprising: 
a housing (10) defining an inlet connectable to a water supply (par. 13) and a plurality of housing ports (36, see par. 17 and fig. 2) in fluid communication with the inlet (par. 17); and 
a spray engine (14/24) supported for infinite rotation relative to the housing (par. 13) to change a mode of the shower device (par. 21), the spray engine providing a spray face (24) having a first outlet (par. 21; fig. 1 - the outlets corresponding the chamber 58) and a second outlet (par. 21; fig. 1 - the outlets corresponding to the chamber 60), the spray engine defining a radial outer surface (par. 22; fig. 2 - interpreted to be the grip around the periphery of the face plate 24), elastomeric material being provided on the spray face (par. 22 - “the rubberized portion is formed on the front and rear faces of the face plate 24”) and the radial outer surface (par. 22 - “a rubberized grip”), the spray engine defining a first set of inlet ports (par. 17, 20; fig. 3 - the aperture 44 corresponding to chamber 58; inherently, there must be two first inlet ports to correspond to the two housing ports) and a second set of inlet ports (par. 17, 20; fig. 3 - the aperture 44 corresponding to chamber 60; inherently, there must be two second inlet ports to correspond to the two housing ports), 
in one first shower mode position of the spray face relative to the housing, each inlet port of the first set of inlet ports being alignable with one of the plurality of housing ports to provide a first shower mode through the first outlet, in another first shower mode position of the spray face relative to the housing, each inlet port of the first set of inlet ports being alignable with another one of the plurality of housing ports to provide the first shower mode through the first outlet (par. 25; fig. 3 - the first set of 
in one second shower mode position of the spray face relative to the housing, each inlet port of the second set of inlet ports being alignable with one of the plurality of housing ports to provide a second shower mode through the second outlet, in another second shower mode position of the spray face relative to the housing, each inlet port of the second set of inlet ports being alignable with another one of the plurality of housing ports to provide the second shower mode through the second outlet (par. 25; fig. 3 - the second set of inlet ports has two inlet ports, call them C and D, which correspond to the two housing ports; therefore, two second shower mode positions of the spray face relative to the housing, i.e., CX/DY or CY/DX, are possible).
Bui does not disclose that the spray engine defines at least a portion of a rear surface of the shower device opposite the spray face and on an external portion of the shower device, and that the elastomeric material is provided on the portion of the rear surface.  
Qiu teaches a multi-mode shower device (1; par. 2) with a housing (70) with an inlet connectable to a water supply (60; par. 80), and a housing port (113) in fluid communication with the inlet (flow path: 60, 111, 112,113); a spray engine (20) supported for rotation relative to the housing (par. 59; figs. 3-5) to change a mode of the shower device (par. 59), the spray engine providing a spray face (23) having a first outlet (233a) and a second outlet (233b), the spray engine defining a radial outer surface (see annotated figure below) and at least a portion of a rear surface of the shower device opposite the spray face and on an external portion of the shower device (see annotated figure below), the spray engine defining a first set of inlet ports (223b) and a second set of inlet ports (223c), each set of inlet ports including a plurality of inlet ports corresponding to the plurality of housing ports (fig. 8); and, a first shower mode position in which the first set of inlet ports are axially aligned with the 

    PNG
    media_image1.png
    531
    799
    media_image1.png
    Greyscale

It would have been obvious for one having ordinary skill in the art before the invention was made to have modified the spray engine of Bui so that it defines at least a portion of a rear surface of the shower device opposite the spray face and on an external portion of the shower device, as taught by Qiu, since this would make it easier for a user to grip the spray engine and rotate it relative to the housing in order to change the shower mode.  Further, such a modification to Bui would extend the gripping portion at the periphery of the spray plate 24, which is rubberized (par. 22), to protrude radially past the peripheral edge of the housing.  
Regarding claims 2 and 4-6, Bui in view of Qiu discloses the shower device described regarding claim 1; and Bui further discloses wherein, 
regarding claim 2, the plurality of housing ports includes at least two housing ports and wherein each of the first set of inlet ports and the second set of inlet ports includes a corresponding at least two inlet ports (par. 17, 20; fig. 3).
regarding claim 4, wherein the spray face has a third outlet (par. 21; fig. 1 - the outlets corresponding the chamber 62), and wherein the spray engine defines a third of set of inlet ports including a plurality of inlet ports corresponding to the plurality of housing ports (par. 17, 20; fig. 3 - the aperture 44 corresponding to chamber 62; inherently, there must be two first inlet ports to correspond to the two housing ports), in one third shower mode position of the spray face relative to the housing, each inlet port of the third set of inlet ports being alignable with one of the plurality of housing ports to provide a third shower mode through the third outlet, in another third shower mode position of the spray face relative to the housing, each inlet port of the third set of inlet ports being alignable with another one of the plurality of housing ports to provide the third shower mode through the third outlet (par. 25; fig. 3  - the third set of inlet ports has two inlet ports, call them E and F, which correspond to the two housing ports; therefore, two third shower mode positions of the spray face relative to the housing, i.e., EX/FY or EY/FX, are possible).
regarding claim 5, wherein the spray face has a fourth outlet, and wherein the spray engine defines a fourth of set of inlet ports including a plurality of inlet ports corresponding to the plurality of housing ports, in one fourth shower mode position of the spray face relative to the housing, each inlet port of the fourth set of inlet ports being alignable with one of the plurality of housing ports to provide a fourth shower mode through the fourth outlet, in another fourth shower mode position of the spray face relative to the housing each inlet port of the fourth set of inlet ports being alignable with another one of the plurality of housing ports to provide the fourth shower mode through the fourth outlet (par. 28 - additional chambers producing different spray effects may be provided).
regarding claim 6, wherein the spray engine changes between the first shower mode and the second shower mode at least two times in each rotation of the spray engine relative to the housing (par. 25; fig. 3 - the two housing ports and the two inlet ports for each shower mode allow each shower mode to be selected twice for every full rotation, AX/BY [Wingdings font/0xE0] CX/DY and AY/BX [Wingdings font/0xE0] CY/DX).
Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bui in view of Qiu, and further in view of Chan et al. (US 5,433,384).
Bui in view of Qiu discloses the shower device described regarding claims 2 and 6, respectively.  Neither Bui, nor Qiu disclose that the plurality of housing ports includes three housing ports, and wherein each of the first set of inlet ports and the second set of inlet ports includes a corresponding three inlet ports, regarding claim 3; or wherein the spray engine changes between the first shower mode and the second shower mode three times in each rotation of the spray engine relative to the housing, regarding claim 7.
Chan discloses a multi-mode shower device (col. 1, ln. 5) comprising: 
a housing (26) defining an inlet (30) connectable to a water supply (fig. 5) and three housing ports (col. 3, ln. 43-44 - shutter plate 80 may have five holes 86) in fluid communication with the inlet (fig. 6); and 
a spray engine (80) supported by the housing (figs. 3, 5), the spray engine providing a spray face (32) having a first outlet (34) and a second outlet (36), the spray engine defining a first of set of inlet ports (92) and a second set of inlet ports (94), each set of inlet ports including three inlet ports corresponding to the three housing ports (col. 41-47; fig. 7 - each set of inlet ports corresponds to a plurality of housing ports and receives water from each of these housing ports; therefore, each set of inlet ports includes a plurality of inlet ports); 

in one second shower mode position of the spray face relative to the housing, each inlet port of the second set of inlet ports being alignable with one of the plurality of housing ports to provide a second shower mode through the second outlet (col. 3, ln. 34-41; col. 4, ln. 8-18); and
wherein the spray engine changes between the first shower mode and the second shower mode three times in each rotation of the spray engine relative to the housing (col. 3, ln. 30-47; fig. 7 - the spray engine changes between the shower modes five time in each rotation).
Chan further teaches that having five housing ports guiding water flow to five inlet ports for each set of inlet ports around the periphery of the spray engine “gives a better balance of mechanical forces within the shower head” (col. 3, ln. 46-47).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the shower device of Bui in view of Qiu to further include three housing ports, wherein each of the first set of inlet ports and the second set of inlet ports includes a corresponding three inlet ports such that the spray engine changes between the first shower mode and the second shower mode three times in each rotation of the spray engine relative to the housing, as taught by Chan.  Such a modification was known to give a better balance of mechanical forces within the shower head, which would increase the robustness and reliability of the shower device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mang (US 2011/0147477), Huang (US 2013/0248621), Shieh (US 20100038454), and Huber (US 5,702,057) all disclose shower devices having elements of the claimed invention.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752